Citation Nr: 1113390	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 USCA §1151 for deformity of the right hand following casting and treatment at a VA Medical Center beginning in February 2008. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This appeal arose from a May 2009 rating action  of the Department of Veterans' Affairs (VA) Regional Office (RO) located in North Little Rock Arkansas, denying the Veteran compensation for deformity of the right hand following casting and treatment at a VA Medical Center beginning in February 2008.

In January 2011, the Veteran appeared at a video conference hearing with the undersigned Veterans' Law Judge, and provided testimony regarding his claim.  A transcript of the hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  There is no probative medical evidence indicating that deformity of the right hand was caused by VA medical treatment in February 2008.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for deformity of the right hand following casting and treatment at a VA Medical Center beginning in February 2008 are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in November 2008 and June 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  While the Veteran was not provided with notice requirements under Dingess, because of the decision in this case, VA failure to do so amounts to harmless error.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA treatment records have been obtained and associated with the claims file and VA obtained a VA medical opinion regarding the claim for compensation pursuant to 38 U.S.C.A. § 1151.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

VA statutory law provides that compensation shall be awarded for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped. VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.   38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Factual Background and Analysis

It is the Veteran's contention that following the injury to his right hand in February 2008, a VA health care provider casted the right hand incorrectly, causing a deformity in the hand. 

VA Medical Center (VAMC) emergency room (ER) records reveal that on February 7, 2008, the Veteran presented at the ER.  He gave a history of having fallen on ice four days earlier, injuring his right hand.  Objective examination revealed the hand to be swollen and bruised on the palmar surface.  He was taken to the radiology department.  An X-ray film of the right hand revealed a nondisplaced fracture at the mid-shaft of the 5th metacarpal.  An appointment was made to be seen at the orthopedic clinic.  He was discharged to home.  Records reflect that he was seen at the VA orthopedic clinic on February 11, 2008, and a cast was placed on the right hand and arm.  On February 12, 2008, the Veteran was seen at the VA orthopedic clinic.  The hand surgeon noted that the x-ray film of the right hand revealed a boxer's fracture, comminuted, minimally displaced.  An ulnar gutter cast had been placed on the hand and arm.  The Veteran was told to return for follow up after three weeks (this would have been around March 5).  When seen by a VA nurse on February 14, and 16, 2008, for evaluation of another disability, the right hand/arm cast was noted to be intact.  No complaints regarding the right hand or cast were noted.  

On April 1, 2008, the Veteran was admitted to a mental health unit at the VAMC.  At the time of the admission, the Veteran complained of joint aches/pains, with a history of a right hand fracture.   Medical devices associated with the Veteran included eyeglasses, but there was no mention of a right hand/arm cast.  Objective examination revealed the right hand to be swollen with a deformed knuckle area on the 4th and 5th digits from the fracture.  In an April 17, 2008 VA nursing note, the Veteran admitted to having removed the cast himself, that it still hurt, and his "pinky" finger was crooked.  VA records reveal that he was scheduled for a orthopedic/hand consultation on April 28, 2008, but it was canceled, because the Veteran could not be contacted by phone.  He failed to attend a scheduled orthopedic clinic appointment on May 19, 2008.    

On July 17, 2008, the Veteran was interviewed by a VA resident physician.  He related that he removed his own cast because his hand was painful and he missed his VA orthopedic appointment.  The resident noted that the hand was still painful and appeared to have set wrong.  Objective examination revealed a bony deformity on the dorsum of the right hand over the 5th metacarpal.  There was limited mobility of the 5th digit.  He was scheduled for a VA orthopedic consultation on August 6, 2008, but did not attend.   

In October 2008, the Veteran filed his claim for benefits for the right hand alleging negligence, claiming that the right hand was incorrectly casted.

In May 2009, the Veteran was afforded a VA hand examination.  The VA orthopedic surgeon reviewed the claims folder, noting the right hand fracture in February 2008 with casting by VA.  He noted that the Veteran failed to follow up for his 3-week appointment, and was not seen in March, May or August 2008, when he had orthopedic appointments for evaluation and follow-up on the fracture.  The examiner noted that the Veteran removed the cast himself and had since gone on to have a malunion of the right 5th metacarpal.  On examination, the physician described the right hand deformity.  He commented,

This gentleman does have a malunion which occurs sometimes even when meticulous treatment is done excluding surgical treatment.  Casting is notorious for not holding this type of fracture well and some deformity usually results; however, patients who do not wish to have surgery prefer casting and accept the deformity which in most cases can be corrected more than this gentleman's by proper follow up and attention during the healing period which he did not receive because he did not return for his appointments.  Therefore, there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Basically the patient went untreated on his own choice by not coming in following the initial placement of the cast which was done properly by review of the records.  

In this case, there is simply no competent medical evidence indicating that the deformity of the right hand was due to VA treatment.  Rather, the VA orthopedic surgeon who reviewed the claims file and provided the May 2009 opinion opined that the February 2008 VA treatment was not the proximate cause of the right hand deformity.  He noted the Veteran's habitual failure to attend scheduled VA orthopedic clinic appointments where, by proper follow up and attention during the healing process, most cases can be corrected.  He also noted that the Veteran removed his own cast.  

After a review of the record and careful consideration, the Board finds that there is no competent medical evidence that the Veteran had increased disability involving his right hand that is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The only medical opinion of record addressing the issue is that of the May 2009 VA orthopedic surgeon, who reviewed the claims file, examined the Veteran, and concluded that there was no carelessness, negligence, or lack of proper skill in the management of the Veteran's right hand fracture, and that the fault was with the Veteran in failing to keep his scheduled appointments in order that the right hand fracture be properly assessed and any problems with the hand be addressed.  The reality is that VA health care providers cannot treat disabilities that they cannot observe due to a lack of cooperation on the part of the Veteran.  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The Board concludes that the medical opinion is of greater probative value than the Veteran's allegations of additional disability and fault.  The Board finds, therefore, that the preponderance of the evidence is against the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for deformity of the right hand due to treatment at a VA facility in February 2008.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to compensation pursuant to 38 USCA §1151 for deformity of the right hand following casting and treatment at a VA Medical Center beginning in February 2008 is denied. 


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


